DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination and claims filed on 12/28/2020 
Application claims FP date of 12/01/2017
Claims 1-21 have been cancelled
Claims 22, 32 and 41 are independent
Claims 22-41 are pending

Response to Arguments
Applicant's arguments filed 12/28/2020 with respect to the cancelled claims 1, 12 and 21 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-28, 32-38 and 41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (U.S. Patent publication 2018/0048826 A1)

Regarding Claim 22, Lee discloses a method performed by an electronic device (Fig 1-electronic device 101) for obtaining an image (Fig 2- camera module 291), the method comprising:
obtaining, by a first camera of the electronic device, a first image (Fig 7A and 7B illustrate the image) corresponding to a first photographing area including a subject (Flow chart of Fig 6 shows the operation of the camera module 291), wherein the first camera has a first viewing angle (Fig 7A shows the first image 700 which has a smaller viewing angle.  The building in the picture is interpreted as the “subject”);
obtaining, by a second camera of the electronic device, a second image (Fig 7B – second frame 780) corresponding to a second photographing area including the subject ( Fig 7B – second frame 780 is an enlarged view and therefore has portions of image that are not present in frame 770), wherein the second camera has a second viewing angle greater than the first viewing angle (in ¶0085 Lee discloses that the view angle of frame 780 is larger than that of frame 770), and wherein the second photographing area includes the first photographing area (Fig 7B clearly shows that frame 770 (small area 781) is included in the second frame 780);
based on the obtained first image and the obtained second image, displaying, on a display of the electronic device (Fig 7B shows that both the first frame 770 and the second frame 780 are displayed on the display screen of the electronic device 700), a preview image corresponding to at least a portion of the second photographing area including the first photographing area and a first indicator (Fig 7A,7B and 8A show the bold line representing the first frame 770) representing the first photographing area (¶0082 - ¶0086 Fig 7B shows frame 770 (small area 781) included in frame 780);
while displaying the preview image and the first indicator, receiving a user input to obtain third image including the subject (In Fig 8A and 8B and in ¶0087 - ¶0089 Lee discloses the user operation of wanting to crop the first frame from the second frame); and
(Fig 8B shows the cropped operation performed).

Regarding Claim 23, Lee discloses wherein the first photographing area is an area obtained by the first camera, and the second photographing area is an area to be obtained by the second camera having (In ¶0042 Lee discloses that the camera module 291 may include one or more image sensors, a front sensor or a rear sensor and in ¶0031 he further clarifies that the electronic device is flexible or may be a combination of two or more of various devices described).

Regarding Claim 24, Lee discloses wherein the focal length of the second camera is less than the focal length of the first camera (In ¶0058 Lee discloses that the focal length of at least one lens decreases, the viewing angle of the image frame may be enlarged and when the focal length increases the viewing angle of the image frame is reduced).

Regarding Claim 25, Lee discloses wherein the first image obtained by the first camera and the second image obtained by the second camera are used for determining a composition of the third image in which the subject is included (Lee disclosed this in ¶0060).

Regarding Claim 26, Lee discloses wherein the first photographing area is distinguished from the second photographing area within the preview image (Fig 7A, 7B, 8A).

Regarding Claim 27, Lee discloses wherein the first indicator includes a border between the first photographing area and the second photographing area (Lee discloses this in Fig 7B and in 8A where the first frame is enclosed in a border).

Regarding Claim 28, Lee discloses wherein the first camera and the second camera are placed on a rear side of the electronic device (in ¶0045 Lee discloses that the camera module 291 may include one or more image sensors, front sensor or a rear sensor).

Regarding Claim 32, this claim is a device claim that has limitation parallel to the methods claim of Claim 22.  Claim 32 is rejected on the same grounds as Claim 22.

Regarding Claim 33, this claim is a device claim that has limitation parallel to the methods claim of Claim 23.  Claim 33 is rejected on the same grounds as Claim 23.

Regarding Claim 34, this claim is a device claim that has limitation parallel to the methods claim of Claim 24.  Claim 34 is rejected on the same grounds as Claim 24.

Regarding Claim 35, this claim is a device claim that has limitation parallel to the methods claim of Claim 25.  Claim 35 is rejected on the same grounds as Claim 25.

Regarding Claim 36, this claim is a device claim that has limitation parallel to the methods claim of Claim 26.  Claim 36 is rejected on the same grounds as Claim 26.

Regarding Claim 37, this claim is a device claim that has limitation parallel to the methods claim of Claim 27.  Claim 37 is rejected on the same grounds as Claim 27.

Regarding Claim 38, this claim is a device claim that has limitation parallel to the methods claim of Claim 28.  Claim 38 is rejected on the same grounds as Claim 28.

Regarding Claim 41, this claim is a program claim that has limitation parallel to the methods claim of Claim 22.  Claim 41 is rejected on the same grounds as Claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent publication 2018/0048826 A1) in view of applicant disclosed prior art Wu et al. (U.S. Patent Publication Number 2013/0293579 A1).

Regarding Claim 29, Lee fails to clearly disclose further comprising identifying the subject included in the preview image; 
obtaining information regarding the identified subject; 
obtaining information related to light in surrounding of the identified subject; 
determining a recommended photographing composition based on the information of the identified subject and the information related to the light in the surroundings of the subject; and
providing information about the recommended photographing composition.
Instead, in a similar endeavor, Wu discloses further comprising identifying the subject included in the preview image (Fig 7 – identify subjects 704; ¶0100); 
obtaining information regarding the identified subject (In the flow chart of Fig 8 and in ¶0114 Wu teaches to find more information related to the identified subject); 
(Wu teaches this in Fig 9 and in ¶0125 - ¶0130 where the mode analysis module 908 can further detect picture aspects like brightness, color temperature ect.); 
determining a recommended photographing composition based on the information of the identified subject and the information related to the light in the surroundings of the subject (Fig 9 module 710; ¶0135 - ¶0140); and
providing information about the recommended photographing composition (Fig 9 module 710).
 Lee and Wu are combinable because both are about imaging devices and providing composition guidance and feedback in relation to image capture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lighting logic, composition logic and the model logic as taught by Wu in the device disclosed by Lee.    
The suggestion/motivation for doing so would have been to provide feedback to the user so that the user can improve the image quality. 
Therefore, it would have been obvious to combine Lee and Wu to obtain the invention as specified in the amended claim 29.

Regarding Claim 39, this claim is a device claim that has limitation parallel to the methods claim of Claim 29.  Claim 39 is rejected on the same grounds as Claim 29.


Claims 30-31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent publication 2018/0048826 A1) in view of applicant disclosed prior art Wu et al. (U.S. Patent Publication Number 2013/0293579 A1) as applied to claim 29 above and further in view of applicant disclosed prior art Zhang et al. (U.S. Patent Number 8,200,019 B2).

Regarding Claim 30, Lee in view of Wu fails to clearly disclose wherein the determining of the recommended photographing composition is performed by an artificial intelligent (AI) model.
Instead, in a similar endeavor, Zhang discloses wherein the determining of the recommended photographing composition is performed by an artificial intelligent (AI) model (Fig 1 – profile learning unit 130 and photography recommendation unit 120,  Fig 4 and Col 10-11).
 Lee, Wu and Zhang are combinable because they are all about imaging devices and providing composition guidance and feedback in relation to image capture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lighting logic, composition logic and the model logic as taught by Wu and use the learning process to extract photography information taught by Zhang in the device disclosed by Lee.    
The suggestion/motivation for doing so would have been to provide feedback and to present the user’s photography style or recommended photography pattern and adaptively classify the captured content as disclosed by Zhang in Col 2, lines 5-11. 
Lee, Wu and Zhang to obtain the invention as specified in the amended claim 30.

Regarding Claim 31, Lee in view of Wu and Zhang discloses wherein the providing of the information about the recommended photographing composition comprises displaying on the preview image, information for guiding the recommended photographing composition (Wu: Fig 2-3 and Zhang: Fig 2- photography recommendation unit 120).

Regarding Claim 40, this claim is a device claim that has limitation parallel to the methods claim of Claim 30.  Claim 40 is rejected on the same grounds as Claim 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698